Citation Nr: 0517100	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  03-37 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service connected nephrolithiasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to August 
1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought.  

The veteran was awarded entitlement to service connection for 
residuals of a fracture to the second metacarpal of the right 
hand in April 1988, and a 10 percent evaluation was assigned.  
On a statement received in June 2003, the veteran seems to 
acknowledge the foregoing award.  The Board additionally 
notes that entitlement to service connection (noncompensable) 
was established for residuals of a fracture of the right 5th 
metacarpal pursuant to a May 2003 rating.  Notwithstanding, 
the veteran additionally asserts that the skeletal disorder 
award "vanished" and requests that it be reinstated.  
Inasmuch as no related issue is properly before the Board on 
appeal, it is referred to the RO to obtain clarification from 
the veteran and for disposition as appropriate.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The medical evidence does not demonstrate that 
hypertension was caused by the veteran's service connected 
disability. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active military and is not due to or a result of a 
service connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004) are applicable to the 
claim on appeal.

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

For the reasons noted below, the Board finds that VA has 
complied with both the notification and assistance provisions 
of the VCAA-as to the claims adjudicated on the merits 
herein, and that the Board's decision to proceed in 
adjudicating the claims on appeal does not prejudice the 
veteran in the disposition of those claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; (3) 
notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.

In the instant case on appeal, the veteran filed claims of 
service connection in March 2001, to which the RO issued 
notices to the veteran of VA's duty to assist and other VCAA 
responsibilities in responsive letters dated in April 2001.  
As such, the timing of the VCAA notices comport with the 
CAVC's holding in Pelegrini, supra.

The substance of the notice is satisfactory as well.  
Specifically, the VCAA letter advised the veteran of his need 
to identify or submit medical evidence of a current 
disability due to service or in-service injury.  This notice 
also informed the veteran that VA would attempt to obtain any 
evidence that he identifies, and the RO requested that he 
send VA all information he has pertinent to his claims.

The VCAA notice also provided the veteran with a toll-free 
telephone number should he require additional information or 
answers to questions relevant to his claims.  There is no 
report of contact to indicate that he called with any 
question regarding either of these notices.

A review of the record indicates that the RO obtained all 
identified VA medical evidence and that no private sources of 
records were identified.  The Board has carefully reviewed 
the VA claims file and finds that all identified sources of 
pertinent treatment identified by the veteran have been 
obtained by VA and associated with the veteran's VA claims 
file.

Consistent with the duty to assist, the RO provided the 
veteran VA examinations in June 2001.

To be clear, once all of the above development was completed, 
the RO adjudicated and denied the claim on appeal in a 
September 2001 rating decision.  A September 2003 statement 
of the case (SOC) was then issued.  This SOC advised the 
veteran of the evidence considered and the reasons and bases 
for the denial of his claims on appeal.  The Board adds that 
the SOC, along with the VCAA notice, each, and as a whole, 
advised the veteran of all appropriate regulations governing 
his claims of service connection.

The RO's SOC included recitation of 38 C.F.R. § 3.159, with 
reference to the relevant sections of the United States Code, 
as well as specific reference to the results of the above 
referenced VA examination reports and medical findings.

No additional medical evidence was identified or received 
after the March 2004 SOC other than the veteran's statements 
pertinent to the asserted association between the claimed 
disorder and the service connected disability.  As such, VA 
has made every reasonable effort to identify and obtain all 
relevant records in support of the veteran's claims 
adjudicated on the merits herein, and no further notification 
or development action is indicated.  38 U.S.C.A. § 5103A (a), 
(b) and (c); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VCAA requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).

As such, "[T]he record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).

Given the above, the Board is satisfied that all necessary 
development pertaining to the claims adjudicated on the 
merits on appeal has been completed within VCAA, regarding 
the claims of service connection for hypertension.

Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Clinical records associated with the claims file are silent 
as to whether recurrent nephrolithiasis caused the veteran's 
hypertension.  The Board observes that hypertension first 
manifested many years after service.  While the veteran 
believes that hypertension was caused by his service 
connected disability, the Board notes that the veteran's 
opinion as to medical matters, no matter how sincere, is 
without probative value because he, as a lay person, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The veteran was afforded two VA examinations on June 16, 
2001.  One examiner commented that the veteran's service 
connected recurrent nephrolithiasis "may" have predisposed 
him to interval non-development of hypertension; whereas, the 
other examiner, conceded that while hypertension "may' have 
a relationship, such a relationship was not likely.  

The CAVC has held that such medical opinions expressed in 
terms of "may" also implies "may" or "may not" and are too 
speculative to establish a plausible claim by themselves.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (Medical opinions 
employing the phrase "may" or "may not" are speculative. . . 
).  In the present case, the Board finds that the opinion of 
record here suggesting a mere possibility of a relationship 
between hypertension and the service connected disability is 
analogous to the terms "may or may not" and are hence too 
speculative to form a basis upon which service connection for 
hypertension to be established.  On the other hand, the 
opinion stating that such a relationship was not likely 
related is more definite and, accordingly, is entitled to the 
greater weight.  Viewed through such light, the preponderance 
of the evidence demonstrates that hypertension is not 
proximately due to or the result of a service-connected 
disease or injury. 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   





ORDER

Entitlement to service connection for hypertension as 
secondary to service connected nephrolithiasis is denied. 



	                        
____________________________________________
	C. CRAWFORD
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


